ORDER
PER CURIAM.
Defendant, Eric Washington, appeals from the trial court’s judgment entered on the jury’s conviction of one count of first-degree murder, section 565.020 RSMo. (1994), one count of assault in the first degree, section 565.050 and two counts of armed criminal action, section 575.015. The trial court sentenced defendant to life imprisonment without the possibility of parole for the first degree murder count and life imprisonment for the first degree assault count and the two armed criminal action counts. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).